DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because in FIG. 10, the label of the y-axis as “fCK_VCO3” should be “fCK_VCO2” (see paragraph [0063], lines 2-5). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
a. 	in paragraph [0025], the Examiner suggests changing “DDI1 to DDI4” on lines 5 and 6 to “(DDI 1 to DDI 4)” (see FIG. 2);
b.	similarly, in paragraph [0026], line 1, the Examiner suggests changing “DDI1 to DDI4” to “(DDI 1 to DDI 4)”; and 
c.	in paragraph [0031], line 3, “150)” should be “150”.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
in claim 2, line 3, “an” should be inserted before “automatic”;
in claim 13, lines 4-5, “clo ck” should be “clock”;
in claim 13, lines 5-6, “t o” should be “to”;
in claim 13, lines 8-9, “c lock” should be “clock”;
in claim 13, lines 9-10, “bet ween” should be “between”;
in claim 13, lines 12-13, “c harge” should be “charge”; and
in claim 13, lines 14-15, “fr equency” should be “frequency”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 17, the limitation of “detect[ing] a difference” between the frequencies of the reference clock signal and the second internal clock signal “by changing the frequency of the second internal clock signal until it becomes the same as the frequency of the reference clock signal” seems contradictory and indefinite. For example, if the frequency of the second internal clock signal is changed to be the same as the frequency of the reference clock signal, then no difference is detected. Based on paragraph [0066], it appears that “by changing” on line 3 may be “and changing.”
With regard to claim 18, it is unclear how “when a period of the reference clock signal is repeated N times” on lines 2-3 relates to the counting (see lines 2-3) and/or comparing (see lines 3-4) by the automatic frequency controller. For example, does the period of the reference clock signal repeat for the counting or is the number of rising edges compared after the period of the reference clock has been repeated?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,133,920 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 10 of U.S. Patent No. 11,133,920 B2 discloses the limitations that comprise the clock and data recovery circuit of claim 13 as follows:

Claim 13 of present application

Claim 10 of U.S. Patent No. 11,133,920 B2

an automatic frequency controller for receiving a reference clock signal and a first internal clock signal, detecting a frequency band of the reference clock signal, receiving a second internal clock signal generated by adjusting the frequency of the first internal clock signal according to the frequency band, and outputting a control code corresponding to a difference between a frequency of the reference clock signal and a frequency of the second internal clock signal;


an automatic frequency controller for receiving a reference clock signal and a first feedback clock signal…, detecting a frequency band of the first feedback clock signal…, receiving a second feedback clock signal generated by adjusting the first feedback clock signal according to the frequency band, and outputting a control code corresponding to a difference between a frequency of the reference clock signal and a frequency of the second feedback clock signal (see column 15, lines 29-40);
 

a phase detector for receiving the reference clock signal and the second internal clock signal, and outputting a phase control signal corresponding to a phase difference between the reference clock signal and the second internal clock signal;


a phase detector for receiving the reference clock signal and the second feedback clock signal, and outputting a phase control signal corresponding to a phase difference between the reference clock signal and the second feedback clock signal (see column 15, lines 50-54);


a charge pump for outputting a current in response to the phase control signal;


a charge pump for outputting a current in response to the phase control signal (see column 15, lines 55-56);


a loop filter for generating a control voltage based on the current output by the charge pump; and


a loop filter for generating the control voltage based on the current output by the charge pump, and outputting the control voltage to the voltage-controlled oscillator (see column 15, lines 57-59); and

 
a voltage-controlled oscillator for receiving the control code from the automatic frequency controller and the control voltage from the loop filter, and outputting a third internal clock signal by performing fine tuning using the control code and the control voltage.


a voltage-controlled oscillator for receiving the control code from the automatic frequency controller … , and outputting a third feedback clock signal by performing fine tuning using the control code and a control voltage (see column 15, lines 42-48).



Although claim 10 of U.S. Patent No. 11,133,920 B2 recites three “feedback” clock signals whereas claim 13 of the present application recites three “internal” clock signals (as highlighted above), “feedback” and “internal” are merely names/labels that different the clock signals from the “reference clock signal” and do not affect the functionality of the circuit.
Claim 10 of U.S. Patent No. 11,133,920 B2 does not detect the frequency band of the reference clock signal. Since claim 10 of U.S. Patent No. 11,133,920 B2 detects the frequency band of the first feedback clock signal, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one clock signal with another clock signal (i.e. replacing the feedback clock signal with the reference clock signal) to yield predictable results. 
Although claim 10 of U.S. Patent No. 11,133,920 B2 recites additional limitations that are not recited in claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit steps or elements that are not desired/required thereby broadening the scope of the claim. (See MPEP 2144.04)

Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,133,920 B2 in view of Lesso (US Patent No. 10,193,561 B2). 
With regard to claim 14, claim 10 of U.S. Patent No. 11,133,920 B2 discloses the claimed invention except for the phase detector generating an up pulse signal and a down pulse signal as recited. Lesso teaches a phase detector that generates up and down signals for a charge pump wherein an up signal is generated when a feedback signal is lagging a reference clock and a down signal is generated when the feedback signal is leading the reference clock. (See Figure 1 and column 1, lines 28-47) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the phase detector of Lesso as the phase detector in claim 10 of U.S. Patent No. 11,133,920 B2 to yield predictable results since the phase detector of Lesso performs the same function as the phase detector in claim 10 of U.S. Patent No. 11,133,920 B2. Both phase detectors output a phase control signal that corresponds to a difference between a reference clock signal and a feedback clock signal wherein a charge pump acts in response to the phase control signal. Therefore, substituting the phase detector in claim 10 of U.S. Patent No. 11,133,920 B2 with the phase detector of Lesso maintains the functions of the clock and data recovery circuit and yields predictable results.
With regard to claims 15 and 16, claim 10 of U.S. Patent No. 11,133,920 B2 in view of Lesso disclose the claimed invention including disposing the up and down pulse signals between the rising edges of the reference clock and the internal/feedback clock. (See Figures 3b and 3c; column 1, lines 38-44; column 6, lines 52-54; column 7, line 56 – column 8, line 45.)

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagaso et al. (US Publication No. 2016/0036485 A1); Hirano et al. (US Patent No. 6,563,387 B2); and Lee et al. (US Patent No.10,003,345 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633